DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,155,459. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
	Regarding Claim 1 of the present application: In the patent ‘459, Claim 1 is an independent claim.   For double patenting to exist as between the rejected Claim 1 of the present application and patent ‘459, Claim 1, it must be determined that the rejected claims are not patentably distinct from ‘459 Claim 1.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and ‘459 Claim 1 and, if so, whether those differences render the claims patentably distinct.
	The present application, Claim 1 recites (see Col 8, Claim 1, lines 18-47 of the patent ‘459):
A device for filling pressurized gas tanks comprising:
a liquefied gas source;
a storage buffer(s); and
a transfer circuit, 
the transfer circuit comprising two parallel transfer lines each having an upstream end linked to the liquefied gas source, 
each transfer line comprising a downstream end intended to be removably connected to a tank to be filled, 
each of the two transfer lines comprising: a pump for pumping the liquefied gas, 
a vaporizer line receiving the pumped liquefied gas from the pump, 
a vaporizer disposed in the vaporizer line for evaporating a portion of the pumped liquefied gas, 
a branch line receiving another portion of the pumped liquefied gas and allowing the other portion of liquefied gas to bypass the vaporizer, and 
at least one distribution valve, the at least one distribution valve being configured to control a flow of liquefied gas pumped and distributed between the vaporizer and the branch line, 
the storage buffer(s) being connected in parallel to each of the two transfer lines via a set of valves, 
wherein the vaporizer line and branch line of the first transfer line split off from one another downstream of the pump of the first transfer line and upstream of a mixing point where evaporated fluid from the vaporizer of the first transfer line is mixed with the pumped liquefied gas in the branch line of the first transfer line.

	Further regarding Claim 1 of the present application,  It is clear that all the elements of Claim 1 are to be found in patent ‘459 Claim 1.  The difference between Claim 1 of the application and Claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus much more specific.  
	The element of Claim 1 of the patent ‘459 that is not included in the present application is:
	 “the transfer circuit comprises a connection duct linking the two parallel transfer lines at outlets of the two pumps, said connection duct comprising an isolation valve.”
	Thus the invention of Claim 1 of the patent is in effect a “species” of the “generic” invention of Claim 1 of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir 1993).  Since Claim 1 of the present application is anticipated by Claim 1 of patent ‘459, it is not patentably distinct from Claim 1 of patent ‘459.  
	Regarding Claim 2, in the present Application, Claim 2 recites “wherein the buffer storage(s) set is connected to each transfer line between the vaporizer and the point of mixing between the fluid having passed through the vaporizer and the fluid having passed through the branch line.” See Claim 2 of patent ‘459.
	Regarding Claim 3, in the present Application, Claim 3 recites “the set of valves connecting the storage buffer(s) and each of the two transfer lines in parallel comprises expansion valves each one of which is associated with a respective one of the two transfer lines.”
See Claim 3 of patent ‘459.
	

	Regarding Claim 4, in the present Application, Claim 4 recites “each of the at least one distribution valve comprises a first distribution valves located downstream of the vaporizer and upstream of a mixing point where fluid that has gone through the branch line from the pump is mixed with fluid that has not gone through the branch line from the pump and a second distribution valve located in the branch line.”
See Claim 4 of patent ‘459.
	Regarding Claim 5, in the present Application, Claim 5 recites “the storage buffer(s) comprises two or more storage buffers connected in parallel to each transfer line and the set of valves includes a respective two or more isolation valves, each storage buffer being connected to each transfer line via a respective one of said isolation valves.”
See Claim 5 of patent ‘459.
	Regarding Claim 6, in the present Application, Claim 6 recites “the two transfer lines comprise at least one thermally insulated portion.”
See Claim 6 of patent ‘459.
	Regarding Claim 7, in the present Application, Claim 7 recites “each of the two transfer lines comprises at least one pressure sensor and/or at least one temperature sensor measuring a pressure and temperature of pressurized gas in a respective one of the transfer lines.”
See Claim 7 of patent ‘459.
	Regarding Claim 8, in the present Application, Claim 8 recites “the pressurized gas tanks are vehicle pressurized hydrogen tanks.”
See Claim 8 of patent ‘459.
	Regarding Claim 9, in the present Application, Claim 9 recites “
the two parallel transfer lines comprise first and second transfer lines;
the at least one distribution valve of the first transfer line comprises a first distribution valve downstream of the pump of the first transfer line and upstream of the vaporizer and branch lines of the first transfer line, 
a second distribution valve downstream of the vaporizer of the first transfer line and upstream of the mixing point of the first transfer line, and 
a third distribution valve disposed in the branch line of the first transfer line; and
control of the openings of the second and third distribution valves of the first transfer line operates to control relative amounts of liquefied gas pumped by the pump of the first transfer line that are allocated between the vaporizer line of the first transfer line and the branch line of the first transfer line.”
See Claim 9 of patent ‘459.
	Regarding Claim 10, in the present Application, Claim 10 recites “
A method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, comprising the steps of:
providing the filling device of Claim 1, wherein the two parallel transfer lines comprise first and second transfer lines and the downstream end of the first transfer line is connected to a first tank to be filled;
pumping a first flow of liquid from the liquefied gas source with the pump of the first transfer line;
allowing a first portion of the pumped flow of liquid to be evaporated at the vaporizer of the first transfer line;
allowing a second portion of the pumped flow of liquid to flow through the branch line thereby bypassing the vaporizer of the first transfer line;
allowing the first portion of the pumped flow that has evaporated in the
vaporizer of the first transfer line to mix with the second portion of the pumped flow from the branch line to provide a first flow of gas;
controlling the relative amounts of the first and second portions of the pumped flow from the pump of the first transfer line allocated between the vaporizer of the first transfer line and the branch of the first transfer line using the at least one
distribution valve of the first transfer line; and
filling the first tank with pressurized gas obtained either from the storage buffer(s), from a combination of the first flow of gas and pressurized gas from the storage buffer(s), or directly from the first flow of gas.”
See Claim 10 of patent ‘459.
	Regarding Claim 11, in the present Application, Claim 11 recites “a flow rate of the first flow of gas is variable and modified over time.”
See Claim 11 of patent ‘459.
	Regarding Claim 12, in the present Application, Claim 12 recites “when a flow rate of pressurized gas used to fill the first tank is greater than a maximum flow rate of the pump of the first transfer line, the pressurized gas used to fill the first tank is obtained from the combination of the first flow of gas and pressurized gas from the storage buffer(s).”
See Claim 12 of patent ‘459.
	Regarding Claim 13, in the present Application, Claim 13 recites “when a flow rate of pressurized gas used to fill the first tank is less than or equal to a maximum flow rate of the pump of the first transfer line, the pressurized gas used to fill the first tank is obtained from the first flow of gas and not from the storage buffer(s).”
See Claim 13 of patent ‘459.
	Regarding Claim 14, in the present Application, Claim 14 recites “further comprising the steps of:
pumping a second flow of liquid from the liquefied gas source with the pump of the second transfer line;
allowing a first portion of the pumped flow of liquid to be evaporated at the vaporizer of the second transfer line;
allowing a second portion of the pumped flow of liquid to flow through the branch for bypassing the vaporizer of the second transfer line;
allowing the first portion of the pumped flow that has evaporated in the vaporizer of the second transfer line to mix with the second portion of the pumped flow that has bypassed the vaporizer of the second transfer line to provide a second flow of gas; and
controlling the relative amounts of the first and second portions of the pumped flow from the pump of the second transfer line allocated between the vaporizer of the second transfer line and the branch of the second transfer line using the at least one distribution valve of the second transfer line, 
wherein the second flow of gas is transferred from the second transfer line to the first transfer line and the pressurized gas used to fill the first tank is obtained from a sum of the first and second flows of gas.”
See Claim 14 of patent ‘459.
	Regarding Claim 15, in the present Application, Claim 15 recites “wherein, prior to or when starting to fill the first tank, 
a predetermined temperature of the pressurized gas used to fill the first tank is controlled through the relative allocation of 
the first flow of liquid from the liquefied gas source with the pump of the first transfer line between the relatively hotter gas resulting from evaporation of the first portion of pumped liquid of the first transfer circuit and 
the relatively colder liquid of the second portion of pumped liquid of the first transfer circuit passing through the branch bypassing the vaporizer of the first transfer circuit.”
See Claim 15 of patent ‘459.
	Regarding Claim 16, in the present Application, Claim 16 recites “said relative allocation of the first flow of liquid is carried out by controlling an opening of the at least one distribution valve(s) of the first transfer line according to an open loop feedforward type control and/or according to a control loop based on a temperature measured at the downstream end of the transfer line.”
See Claim 16 of patent ‘459.
	Regarding Claim 17, in the present Application, Claim 17 recites “the predetermined temperature of the pressurized gas used to fill the first tank is also controlled through the relative allocation of the pressurized gas used to fill the first tank between the first flow of gas and a flow of relatively hotter pressurized gas from the storage buffer(s).”
See Claim 17 of patent ‘459.
	Regarding Claim 18, in the present Application, Claim 18 recites “wherein said relative allocation of the first flow of liquid and said relative allocation of the pressurized gas used to fill the first tank is carried out by controlling openings of the at least one distribution valve(s) of the first transfer line and of the valve set according to an open loop feedforward type control and/or according to a control loop based on a temperature measured at the downstream end of the transfer line.”
See Claim 18 of patent ‘459.
	Regarding Claim 19, in the present Application, Claim 19 recites “further comprising the step of flushing the pressurized gas used to fill the first tank from the downstream end of the first transfer line toward an exterior of said device of Claim 1 or toward a recovery unit.”
See Claim 19 of the patent.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Mixing point” as recited in Claims 1, 4, 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3, and 6-8, Claim 1 recites the limitation “two parallel transfer lines”, as in “...the transfer circuit comprising two parallel transfer lines...”  Claims 1, 3, and 6-8, however, contain what appears to be variations of this limitation, to include “the two transfer lines” (Claims 1, 6-8) and “two transfer lines in parallel” (Claim 3).  As written, there is insufficient antecedent basis for these limitations in claims 1, 3, and 6-8, and it is unclear if the combined limitations only refer to one set of “parallel transfer lines”.  Correction is required.
Regarding Claims 1 and 9 and limitations of “liquefied gas”, Claim 1 contains the limitation “a liquefied gas source”, but later refers to “the liquefied gas”.  There is insufficient antecedent basis for the limitation “the liquefied gas”.  
Claim 1 additionally recites “pumping the liquefied gas”, and later refers to “the pumped liquefied gas” and evaporating “a portion of the pumped liquefied gas”.  Claim 1, however, also contains an additional limitation of “the other portion of liquefied gas”, and “a flow of liquefied gas.”  As written, it is unclear if all recitations of “liquefied gas” refer to the same fluid entity.
Similarly, Claim 9 contains the limitation “…liquefied gas pumped by the pump”.  As written, there is insufficient antecedent basis for this limitation, and it is unclear if the “liquefied gas” of claim 10 is the same liquefied gas of Claim 1, or a different liquefied gas.  Correction of Claims 1 and 10 are required.
Further regarding Claims 1 and 9,  Claim 1 contains a limitation of “a branch line”, and Claims 1-9 contain several decedent limitations of “the branch line”.  Claims 1 and 9, however, also recite “branch line”, as in “…wherein the vaporizer line and branch line of the first transfer line…(Claim 1)”, and “…upstream of the vaporizer and branch line of the first transfer line…(Claim 9)”.  As written, there is insufficient antecedent basis for these limitations.  Correction is required.
	Regarding Claim 4, Claim 4 contains the limitation “a first distribution valves”.  The context of the claim, however, appears to claim a (single) “first distribution valve”.  Clarification and/or correction is requested.
	Regarding Claims 2 and 4, Claim 1 recites “a mixing point”.  Claim 2, however, recites “the point of mixing”.  Additionally, Claim 4 also recites “a mixing point”.  It is unclear of the “point of mixing” in Claim 2 and the “mixing point” of Claim 4 are the same as that of Claim 1, or different entities.  Correction is required.
	Regarding Claims 1-3, and 5, Claim 1 contains the limitation “a storage buffer(s)”, corresponding to items 9 and 10 in the specification and drawings.  Claim 2, however, recites “the buffer storage set(s)”, while Claims 3 and 5 each recite “the storage buffer(s)”.  As written, it is unclear if “the buffer storage set(s)” of Claim 2 is the same as in Claims 1, 3, and 5.  Correction is required.
	Further regarding Claims 1, 2, and 4.  Claim 1 recites “evaporated fluid from the vaporizer”.  Claim 2, however, recites “the fluid having passed through the branch line”, and Claim 4 recites “fluid that has gone through the branch line” and “fluid that has gone through the branch line”.  As written, it is unclear if the fluid(s) recited in Claims 2 and 4 are the same “evaporated fluid” of Claim 1, or different fluid(s).  Correction is required.
	Regarding Claims 1- 19,  the preamble of independent claims 1 and 10 disclose “a device for filling pressurized gas tanks” (Claim 1), and a “method of filling at least one pressurized gas tank” (underscore added by Examiner for emphasis).
	However, the dependent claims contain several instances of “a/the tank”, “a/the first tank”.  It is unknown if “the tank” or “the first tank” are the same as “pressurized gas tank(s)”, or different (possibly unpressurized) tanks.  Correction is required.
	Regarding Claim 9,  the claim contains the following limitations:
-   “a first distribution valve downstream of the pump of the first transfer line and upstream of the vaporizer and branch lines of the first transfer line,”
-    “a second distribution valve downstream of the vaporizer of the first transfer line and upstream of the mixing point of the first transfer line,” 
-   “a third distribution valve disposed in the branch line of the first transfer line”
	Per MPEP 2173.03, “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification…. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”
	 In the present case, the above limitations of Claim 9 are not disclosed as such in Applicant’s specification (nor claimed as such in Claims 1 and 4).  In Applicant’s specification (pg 5, lines 7-27), 	Applicant discloses:
-  “a first distribution valve” (7) located preferably downstream of vaporizer 6 (not “upstream”, as claimed in Claim 9).
-  “a second distribution valve” (8) which, per Fig 1, is placed parallel to vaporizer 6 (not “downstream”, as claimed in Claim 9).
	Applicant does not disclose a “third distribution valve” in the Specification.  Applicant does, however, disclose (a single instance) “an upstream valve 23 located between the outlet of the pump 5 and before the evaporating and branch lines.”  It appears that the “third distribution valve” of Claim 9 is actually the “first distribution valve” (7) as disclosed elsewhere.
	Therefore, the inconsistencies of the present claim set (Claims 1, 4, and 9), the Specification, and the Drawings (Fig 1) render Claim 9 as indefinite as there is an unreasonable degree of uncertainty.  Correction is required.
	Regarding Claim 10,  the claim contains the limitations “filling the first tank … from a combination of the first flow of gas and pressurized gas from the storage buffer(s), or directly from the first flow of gas.”  However, the phrase “the first flow of gas” lacks antecedent basis in the claims.  	Examiner notes that Claim 10 positively recites “a first flow of liquid from the liquefied gas source”, but does not positively recite a “first flow of gas”.  
	Regarding Claim 18,  The claim contains the limitation, “the valve set according to an open loop feedforward type control…”.  There is insufficient antecedent basis for this limitation.  Additionally, it is unknown if this particular valve is one previously disclosed in the other claims, or is a new, additional valve.  It is also unknown if Applicant refers to “a valve set in a certain position, manner, etc”, or “a set (plurality) of valves”. 
	In the interests of compact prosecution, Examiner applies Broadest Reasonable Interpretation of the limitation “the valve set”, and equates it to “any valve capable of being controlled based on temperature”.
	Regarding Claims 2-9 and 11-19,  these claims suffer the same deficiencies of their respective independent claims, in addition to the individual deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (US 9,663,345), in view of Kooy (US 5,771,946).
	Regarding Claim 1, Mackey discloses a device for filling pressurized gas tanks, comprising: a liquefied gas source (12 and Col 3, line 59-Col 4, line 5); a storage buffer(s) (24 and Col 6, lines 1-6 and 24-47);  and a transfer circuit (Fig 1), the transfer circuit comprising two parallel transfer lines (14, 51 and Col 5, lines 21-67, items 26, 30, and 32 and Col 10, lines 16-25) each having an upstream end linked to the liquefied gas source (see Examiner's annotations), each transfer line comprising a downstream end (Examiner’s annotations) intended to be removably connected to a tank (40) to be filled (Col 10, lines 16-25), each of the two transfer lines comprising: a pump (10, 26) for pumping the liquefied gas (Col 6, lines 1-6 and Col 8, lines 11-41),  the storage buffer(s) (24) being connected in parallel to each of the two transfer lines via a set of valves (16 and Col 5, lines 21-34, and 52 and Col 5, lines 45-58).

    PNG
    media_image1.png
    612
    825
    media_image1.png
    Greyscale


	Further regarding Claim 1, Mackey is silent on a device for filling pressurized gas tanks, comprising:  a vaporizer line receiving the pumped liquefied gas from the pump, a vaporizer disposed in the vaporizer line for evaporating a portion of the pumped liquefied gas, a branch line receiving another portion of the pumped liquefied gas and allowing the other portion of liquefied gas to bypass the vaporizer, and at least one distribution valve,  the at least one distribution valve being configured to control a flow of liquefied gas pumped and distributed between the vaporizer and the branch line.
	Kooy, however, teaches a device for filling pressurized gas tanks, comprising:  a vaporizer line (32) receiving the pumped liquefied gas from the pump (22), a vaporizer (36) disposed in the vaporizer line for evaporating a portion of the pumped liquefied gas, a branch line (34) receiving another portion of the pumped liquefied gas and allowing the other portion of liquefied gas to bypass the vaporizer, and at least one distribution valve (31, 33 and Col 6, lines 47-61), the at least one distribution valve being configured to control a flow of liquefied gas pumped and distributed between the vaporizer and the branch line (Col 6, lines 47-61), the vaporizer line (32) and branch line (34) of the first transfer line split off from one another (Examiner's annotations) downstream of the pump (22) of the first transfer line and upstream of a mixing point (Examiner's annotations) where evaporated fluid from the vaporizer of the first transfer line is mixed with the pumped liquefied gas in the branch line of the first transfer line (Col 8, lines 19-36, wherein conduits 34 and 38 are mixed prior to storage buffer 50).

    PNG
    media_image2.png
    631
    766
    media_image2.png
    Greyscale

The advantages of Kooy's teachings include the ability to store cryogenic fluids at a pressure suitable for the practical operation of engines.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kooy’s teachings to Mackey's as modified by Kooy's disclosures (to include duplicating the vapor and branch lines of Kooy into each transfer line of Mackey) in order to gain the advantages of cryogenic storage at a suitable pressure.
	Regarding Claim 2, Mackey as modified by Kooy above teaches a device for filling pressurized gas tanks, wherein the buffer storage(s) set (Kooy, 50) is connected to each transfer line between the vaporizer and the point of mixing between the fluid having passed through the vaporizer and the fluid having passed through the branch line (Examiner's annotations).
	Regarding Claim 4, Mackey as modified by Kooy above teaches a device for filling pressurized gas tanks, wherein each of the at least one distribution valve comprises a first distribution valves (Kooy, 37) located downstream of the vaporizer (Kooy, 36) and upstream of a mixing point (Kooy, Examiner's annotations) where fluid that has gone through the branch line from the pump is mixed with fluid that has not gone through the branch line (Kooy, Col 8, lines 19-36, wherein conduits 34 and 38 are mixed prior to storage buffer 50) from the pump (Kooy, 22) and a second distribution valve (Kooy, 35) located in the branch line (Kooy, 34).
	Regarding Claim 6, Mackey as modified by Kooy above teaches a device for filling pressurized gas tanks, wherein the two transfer lines comprise at least one thermally insulated portion (Mackey Col 1, lines 45-52, wherein Mackey teaches that it is known it the art to use insulated vesels, to include piping, to avoid a lengthy cooling process and enable quick dispensing operations).
	Regarding Claim 7, Mackey as modified by Kooy above teaches a device for filling pressurized gas tanks, wherein each of the two transfer lines comprises at least one pressure sensor (Kooy, 70) and/or at least one temperature sensor (Kooy, 39 and 68) measuring a pressure and temperature of pressurized gas in a respective one of the transfer lines (Kooy, Col 7, lines 44-45 and Col 8, lines 28-33).
	Regarding Claim 8, Mackey as modified by Kooy above teaches a device for filling pressurized gas tanks, wherein the pressurized gas tanks (Kooy, 42) are vehicle pressurized hydrogen tanks (Kooy, Col 11, line 56 - Col 12, line 31, wherein bus tank 42 is maintained with an operating pressure of 100 psig).
	Regarding Claim 9, Mackey as modified by Kooy above teaches a device for filling pressurized gas tanks, wherein 
-  the two parallel transfer lines comprise first and second transfer lines (Mackey, items 14, 51 and Col 5, lines 21-67, items 26, 30, and 32 and Col 10, lines 16-25); 
-  the at least one distribution valve of the first transfer line comprises a first distribution valve (Kooy, 31, 33 and Col 6, lines 47-61) downstream of the pump (Kooy, 22) of the first transfer line and upstream of the vaporizer (Kooy, 36) and branch lines (Kooy, 34) of the first transfer line, 
-  a second distribution valve (Kooy, 37) downstream of the vaporizer of the first transfer line and upstream of the mixing point (Kooy, Examiner’s annotations) of the first transfer line, and 
-  a third distribution valve (Kooy, 35) disposed in the branch line (34) of the first transfer line; and 
-  control of the openings of the second and third distribution valves (via flow controller 31, see Col 6, lines 47-61, and temperature controller 39, see Col 8, lines 27-33) and of the first transfer line operates to control relative amounts of liquefied gas pumped by the pump of the first transfer line that are allocated between the vaporizer line of the first transfer line and the branch line of the first transfer line (Col 8, lines 19-36).
	Regarding Claim 10, Mackey discloses a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, comprising the steps of:
-  providing the filling device of Claim 1, wherein the two parallel transfer lines comprise first and second transfer lines (14, 51 and Col 5, lines 21-67, items 26, 30, and 32 and Col 10, lines 16-25) and the downstream end  (Examiner’s annotations) of the first transfer line (14) is connected to a first tank (40) to be filled (Col 10, lines 16-25);
-  pumping (via pump 26 of multiple pump vessel 10) a first flow of liquid from the liquefied gas source (12) with the pump of the first transfer line (14);
	Further regarding Claim 10,  Mackey is silent on a vaporizer line receiving the pumped liquefied gas from the pump, and therefore is also silent on: allowing a first portion of the pumped flow of liquid to be evaporated at the vaporizer of the first transfer line; allowing a second portion of the pumped flow of liquid to flow through the branch line thereby bypassing the vaporizer of the first transfer line; allowing the first portion of the pumped flow that has evaporated in the vaporizer of the first transfer line to mix with the second portion of the pumped flow from the branch line to provide a first flow of gas; (and) controlling the relative amounts of the first and second portions of the pumped flow from the pump of the first transfer line allocated between the vaporizer of the first transfer line and the branch of the first transfer line using the at least one distribution valve of the first transfer line.
	Kooy, however, teaches a method of 
-  allowing a first portion of the pumped flow of liquid to be evaporated at the vaporizer (36) of the first transfer line 32;
-  allowing a second portion of the pumped flow of liquid to flow through the branch line (34) thereby bypassing the vaporizer of the first transfer line (via items 31, 33 and Col 6, lines 47-61);
-  allowing the first portion of the pumped flow that has evaporated in the vaporizer of the first transfer line to mix (via “vaporizer line 38, see Examiner’s annotations) with the second portion of the pumped flow from the branch line (Examiner’s annotations, “branch line 34”) to provide a first flow of gas;
-  controlling the relative amounts of the first and second portions of the pumped flow from the pump of the first transfer line allocated between the vaporizer of the first transfer line and the branch of the first transfer line using the at least one distribution valve of the first transfer line (Col 8, lines 19-36, wherein conduits 34 and 38 are mixed prior to storage buffer 50 via controller 31); and
-  filling the first tank (42) with pressurized gas obtained either from the storage buffer(s) (50), from a combination of the first flow of gas and pressurized gas from the storage buffer(s) (via line 60 and Col 9, lines 17-40), or directly from the first flow of gas (Col 7, lines 11-17).
	The advantages of Kooy's teachings include the ability to store cryogenic fluids at a pressure suitable for the practical operation of engines.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kooy’s teachings to Mackey's as modified by Kooy's disclosures (to include duplicating the vapor and branch lines of Kooy into each transfer line of Mackey) in order to gain the advantages of cryogenic storage at a suitable pressure.
	Regarding Claim 11,  Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, wherein a flow rate of the first flow of gas is variable (via flow controller 31, see Col 10, lines 3-17) and modified over time.
	Regarding Claim 12, the claim contains the contingent method limitation of “when a flow rate of pressurized gas used to fill the first tank is greater than a maximum flow rate of the pump of the first transfer line, the pressurized gas used to fill the first tank is obtained from the combination of the first flow of gas and pressurized gas from the storage buffer(s).”
	Examiner applies broadest reasonable interpretation to the limitation (see MPEP 2111.04), and asserts that Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, when a flow rate of pressurized gas used to fill the first tank (Kooy, 42) is greater than a maximum flow rate of the pump (Kooy, 22) of the first transfer line (Kooy, 32 and 38), the pressurized gas used to fill the first tank is obtained from the combination of the first flow of gas (Kooy, via lines 32, 34, and 38) and pressurized gas from the storage buffer(s) (Kooy, 50).
	Regarding Claim 13, the claim contains the contingent method limitation of “when a flow rate of pressurized gas used to fill the first tank is less than or equal to a maximum flow rate of the pump of the first transfer line, the pressurized gas used to fill the first tank is obtained from the first flow of gas and not from the storage buffer(s).”
	Examiner applies broadest reasonable interpretation to the limitation (see MPEP 2111.04), and asserts that Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, when a flow rate of pressurized gas used to fill the first tank (Kooy, 42) is less than or equal to a maximum flow rate of the pump (Kooy, 22) of the first transfer line (Kooy, 32 and 38), the pressurized gas used to fill the first tank is obtained from the first flow of gas (Kooy, via lines 32, 34, and 38) and not from the storage buffer(s) (Kooy, 50).
	Regarding Claim 15,  Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, wherein, prior to or when starting to fill the first tank, a predetermined temperature (from Kooy, temperature controller 39) of the pressurized gas used to fill the first tank (Kooy, 42) is controlled through the relative allocation of the first flow of liquid from the liquefied gas source with the pump of the first transfer line between the relatively hotter gas resulting from evaporation of the first portion of pumped liquid of the first transfer circuit (Kooy, via heat exchanger 36 on line 32 and 38) and the relatively colder liquid of the second portion of pumped liquid of the first transfer circuit passing through the branch (Kooy, 34) bypassing the vaporizer (Kooy, 36) of the first transfer circuit (Kooy, Col 8, lines 27-33).
	Regarding Claim 16,  Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, wherein said relative allocation of the first flow of liquid is carried out by controlling an opening of the at least one distribution valve(s) (Kooy, 37) of the first transfer line according to an open loop feedforward type control and/or according to a control loop based on a temperature measured (Kooy, via temperature controller 39) at the downstream end of the transfer line (Kooy, Col 8, lines 27-33).
	Regarding Claim 17,  Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, wherein the predetermined temperature (Kooy, via temperature controller 39) of the pressurized gas used to fill the first tank is also controlled through the relative allocation of the pressurized gas used to fill the first tank between the first flow of gas and a flow of relatively hotter pressurized gas from the storage buffer(s) (Kooy, Col 8, lines 19-36, and Col 6, lines 56-59, wherein temperature controller 39 controls allocation of gas between the first flow of gas and a flow of relatively hotter pressurized gas to and from the storage buffer, and onward into combined dispensing line 66).
	Regarding Claim 18,  Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, wherein said relative allocation of the first flow of liquid and said relative allocation of the pressurized gas used to fill the first tank is carried out by controlling openings of the at least one distribution valve(s) (Kooy, 31, 33 and Col 6, lines 47-61) of the first transfer line and of the valve (Kooy, 37) set according to an open loop feedforward type control and/or according to a control loop based on a temperature measured (by Kooy, temperature controller 39) at the downstream end of the transfer line.
	In the interests of compact prosecution, Examiner has applied Broadest Reasonable Interpretation of the limitation “the valve”, and equates it to “any valve capable of being controlled based on temperature” (see rejection of Claim 18 under 35 USC 112(b) above).
	Regarding Claim 19,  Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, further comprising the step of flushing the pressurized gas used to fill the first tank (Kooy, 42) from the downstream end of the first transfer line (via Kooy, conduit 66) toward an exterior of said device of Claim 1 or toward a recovery unit (Kooy, Co 13, lines 27-44, wherein pressurized gas from vehicle fuel tank 42 is recovered to storage buffer 50).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mackey as modified by Kooy, and in further view of Yoshida (US 10,724,767).
	Regarding Claim 3, Mackey as modified by Kooy above is silent on a device for filling pressurized gas tanks, wherein the set of valves connecting the storage buffer(s) and each of the two transfer lines in parallel comprises expansion valves each one of which is associated with a respective one of the two transfer lines.
Yoshida, however, teaches a device for filling pressurized gas tanks, wherein the set of valves connecting the storage buffer(s) and each of the two transfer lines in parallel comprises expansion valves each one of which is associated with a respective one of the two transfer lines (Col 1, lines 21-32, wherein Yoshida teaches that the use of expansion valves in the art of hydrogen fueling is well known in the prior art for precooling purposes from a storage buffer to a vehicle tank, as shown in Col 2, lines 13-27.  Examiner places particular emphasis on the pre-cooling system 5, which includes an expansion valve, as taught at lines 23-25).
The advantages of Yoshida’s teachings include a well-known method of controlling adiabatic expansion at a high pressure when fueling a hydrogen vehicle.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Yoshida’s teachings to Mackey's as modified by Kooy's disclosures in order to gain the advantages of adiabatic expansion control.



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey as modified by Kooy, and in further view of Blanchett (US 10,077,871).
	Regarding Claim 5, Mackey as modified by Kooy above is silent on a device for filling pressurized gas tanks, wherein the storage buffer(s) comprises two or more storage buffers connected in parallel to each transfer line and the set of valves includes a respective two or more isolation valves, each storage buffer being connected to each transfer line via a respective one of said isolation valves.
Blanchett, however, teaches a device for filling pressurized gas tanks, wherein the storage buffer(s) comprises two or more storage buffers (140, 150, Examiner's annotations, and Col 3, lines 55-62) connected in parallel to each transfer line and the set of valves includes a respective two or more isolation valves (170, Col 4, lines 14-17 and Col 5 lines 10-16), each storage buffer being connected to each transfer line via a respective one of said isolation valves (Fig 1).

    PNG
    media_image3.png
    604
    759
    media_image3.png
    Greyscale

The advantages of Blanchett's teachings include BLA selective fluid control.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Blanchett’s teachings to Mackey's as modified by Kooy's disclosures in order to gain the advantages of selective fluid control.
	Regarding Claim 14, Mackey as modified by Kooy teaches the claimed invention to include pumping a flow of liquid from a liquified gas source, allowing a portion of the pumped flow of liquid to be evaporated at the vaporizer of the transfer line and a second portion of the pumped flow of liquid to flow through the branch for bypassing the vaporizer of the transfer line (see the rejection of antecedent Claim 10 above, with specific reference to Kooy).  Mackey as modified by Kooy also teaches parallel transfer lines (see the rejection of antecedent Claim 10 above, with specific reference to Mackey).
	Although Mackey as modified by Kooy teaches one set of a vaporizer and bypass branch, it would have been obvious before the effective filing date of the claimed invention to duplicate the proposed combined structure of Mackey as modified by Kooy (i.e., duplicate the transfer lines 28, 32 and 38, vaporizer 36, valve 37, branch bypass line 34, connection/mixing points as annotated by Examiner, dispensing tank 50, line 60 and dispensing line 66) such that there would be a second flow of liquid flowing through a second vaporizer 36 (or second branch bypass 34) into a second dispensing tank 50, therefore providing a second flow of mixed gas through a second line 60 into a second dispensing line 66, with the multiple transfer lines as taught by Mackie, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the presence of pluralities of the proposed combined structure of Mackey as modified by Kooy does not yield any other result other than the predictable result of increasing the number of identical flow paths, and therefore a method comprising the steps of pumping a second flow of liquid to produce a second flow of gas. (see MPEP 2144.04).	
	Therefore, Mackey as modified by Kooy above teaches a method of filling at least one pressurized gas tank with a determined gas flow rate at a determined temperature to establish a determined filling gradient in the tank, comprising the steps of:
- pumping (Mackey, via pump 26 of multiple pump vessel 10) a first flow of liquid from the liquefied gas source (Mackey, 12) with the pump of the second transfer line (Mackey, 14);
-  allowing a first portion of the pumped flow of liquid to be evaporated at the vaporizer (Kooy, 36) of the second transfer line (Kooy, 32);
-  allowing a second portion of the pumped flow of liquid to flow through the branch line (Kooy, 34) for bypassing the vaporizer of the second transfer line;
-  allowing the first portion of the pumped flow that has evaporated in the vaporizer of the second transfer line to mix (Kooy, via item 38) with the second portion of the pumped flow from the branch line (Kooy, via item 34) to provide a second flow of gas (Kooy, Col 8, lines 19-36, wherein conduits 34 and 38 are mixed prior to storage buffer 50);
-  controlling the relative amounts of the first and second portions of the pumped flow from the pump of the second transfer line allocated between the vaporizer of the second transfer line and the branch of the second transfer line using the at least one distribution valve of the second transfer line (Kooy, Col 8, lines 19-36, wherein conduits 34 and 38 are mixed prior to storage buffer 50 via controller 31).
	Further regarding Claim 14,  Mackey as modified by Kooy as explained above (to include the duplicated parts of Kooy along the multiple transfer lines of Mackie as described above), but does not explicitly teach a method wherein the second flow of gas is transferred from the second transfer line to the first transfer line and the pressurized gas used to fill the first tank is obtained from a sum of the first and second flows of gas.
	Blanchett, however, teaches a method wherein the second flow of gas is transferred from the second transfer line to the first transfer line and the pressurized gas used to fill the first tank is obtained from a sum of the first and second flows of gas (“storage buffers” 140, 150, 1st and 2nd transfer lines as annotated by Examiner, and Col 3, line 55 – Col 4, line 3)
	The advantages of Blanchett's teachings include BLA selective fluid control.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Blanchett’s teachings to Mackey's as modified by Kooy's disclosures (as explained in detail above) in order to gain the advantages of selective fluid control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                         

/Timothy P. Kelly/Primary Examiner, Art Unit 3753